 BULLETIN COMPANYBulletin CompanyandRichard A. CummingsPhiladelphia Newspaper Printing Pressmen'sUnionLocal No. 16andRichard A. CummingsPhiladelphia Newspaper Printing Pressmen'sUnionNo. 16, IPP & AUandNewspaper PublishersAssociation of Philadelphia,on behalf of BulletinCompany.Cases4-CA-4817,4-CB-1569, and4-CB- 1618March 11, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn November 19, 1969, Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practices,and recommending that they ceasg and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondents filed exceptions to the TrialExaminer's Decision and briefs in support thereof.The General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentire record in these cases, including the TrialExaminer's Decision, the exceptions and briefs, andherebyadoptstheTrialExaminer'sfindings,conclusions,andrecommendationswiththefollowing modification:The Trial Examiner found, and we agree, that theRespondent Company violated Section 8(a)(3) and(1)of the Act, and Respondent Union violatedSection 8(b)(2) and (1)(A) of the Act by maintainingan agreement or understanding which conditionedemployment in the Company on Union membership,clearance or approval, and by denying employmentto eight individual applicants because they lackedsuch membership, clearance or approval. As part ofthe remedy, the Trial Examiner recommended thatthe Company be made "jointly and severally" liablewith the Union for the backpay accruing to theeightdiscriminatees.We find merit in theCompany's exceptions to this recommendation.The facts show that the Company made repeatedattempts to persuade the Union that the ex-Curtispressmenwere qualified and that a negotiatedsolutionwas the preferable one. The Unionresponded with assertions of its "exclusive" controloverhiring,warningsof"trouble,"and thestatement that the eight applicants would be hired647only under a court order. Following a cripplingslowdown in the pressroom (which upset a Boardsettlementagreement), the Company itself filedcharges against the Union. And the Union persistedin its unlawful pressures against the hiring of theex-Curtisemployees.Inlightof the Union'sintransigentattitudeandtheCompany'svulnerability to union pressure,' we cannot say, forremedy purposes herein, that the Company shouldbe faulted for not having done more than it did toresisttheUnion's coercive and discriminatoryconduct.Rather,we are satisfied that, under thecircumstances presented, theCompany took allreasonablemeasures required to overcome theUnion'sopposition to the hiring of the eightapplicants,and that the primary burden forrestoringthewage losses resulting from thediscriminationrightfullyfallsupon the Union.Accordingly,we shall make the Union primarilyliable, and the Company only secondarily liable, forthe backpay of the eight discriminatees. Our actionhere will not "water down" the remedy afforded theeightemployees,sincerecourseagainsttheCompanywillbeavailableintheeventreimbursement is not forthcoming from the Union.In short, we find that, on the,facts presented, it willbetter effectuate the purposes of the Act to placeprimary responsibility for backpay liability on theUnion.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,BulletinCompany, Philadelphia, Pennsylvania, itsofficers,agents,successors,andassigns,andPhiladelphia Newspaper Printing Pressmen's UnionLocalNo. 16, Philadelphia, Pennsylvania, itsofficers, agents, and representatives, shall take theactionsetforthintheTrialExaminer'sRecommended Order, as modified herein:1.DeleteparagraphA,2(a)of the TrialExaminer's Recommended Order and substitute thefollowing:"(a)Offer to the persons named in the attachednoticesimmediateemployment as journeymenpressmen and, in conjunction with RespondentUnion,withRespondentUnion primarily liable,The Companywas faced with a shortage of pressmen and was largelydependent on the Union to provide them It also appears that a slowdown,such as that experienced on May 21and 22,1969, has a severely disruptiveeffecton Company operations Given this situation,we cannot fault theCompany forexhausting all avenues of persuasion and negotiation beforefiling its unfair labor practice charge'SeeN L R B vLexingtonElectric ProductsCo ,283 F 2d 54, 57-58(C.A3),SuCrest Corp,165 NLRB596 enfd 409F 2d 765, 772 (C A 2),Zoe Chemical Co, Inc,160 NLRB1001, 1002-03, enforcement denied asto the employer,406 F 2d 574 (C A 2) Thefactual differencescited bythe Trial Examiner do not, in our opinion, render these cases inapposite181NLRB No. 95 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake them whole for any loss of earnings sufferedas a result of the discrimination in manner and tothe extent set forth in this Decision and in the"Remedy" sectionoftheTrialExaminer'sDecision."2.DeleteparagraphB,2(b)of the TrialExaminer's Recommended Order and substitute thefollowing:"(b) In conjunction with Respondent Employer,withRespondent Union primarily liable, make thepersons named in the attached notices whole for anyloss of pay they may have suffered by reason of thediscrimination against them, in the manner and tothe extent set forth in this Decision and in the"Remedy" sectionoftheTrialExaminer'sDecision."3.DeletethefifthindentedparagraphofAppendix A to the Trial Examiner's Decision andsubstitute the following:WE WILL, in conjunction with the Union, withtheUnion primarily liable, make said employeeswhole for any loss of pay suffered as a result ofthe discrimination against them.4.Delete the fourth indented paragraph ofAppendix B to the Trial Examiner's Decision andsubstitute the following:WE WILL notify the Bulletin Company that wehave no objection to the employment of. EdwardHenderson,RichardCummings,LeoCoyle,Charles Schaller, Harold Heydt, Albert Boenning,FrancisRoberts, and George Trock, and WEWILL, in conjunctionwiththeabove-namedCompany, with ourselves primarily liable, makethese employees whole for any loss in pay sufferedas a result of the discrimination against them.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner- Upon charges ofunfair labor practices filed by Richard A. Cummings onFebruary 17, 1969, against Bulletin Company, hereincalledBulletinor Respondent Employer, and PhiladelphiaNewspaper Printing Pressmen's Union No 16, hereincalled Local 16 or Respondent Union, and upon a chargeofunfairlaborpracticesfiledby the NewspaperPublishers Association of Philadelphia on May 27, 1969,againstRespondent Union, the General Counsel of theNationalLabor Relations Board issued a consolidatedcomplaint and notice of hearing on June 13, 1969, allegingthatRespondent Employer had violated Section 8(a)(1)and (3), and Respondent Union, Section 8(b)(l)(A) and(2) of the National Labor Relations Act, as amended,herein called the Act. Respondent Union filed an answerdenying the commission of any unfair labor practices,' andahearingwasheldbeforeme in Philadelphia,Pennsylvania, on September 9, 11 and 12, 1969, at whichallpartieswere represented. Subsequent to the hearing,RespondentEmployer,RespondentUnionand theGeneral Counsel filed briefs which have been carefullyconsidered'Respondent Employer's answer admitted most of the factual allegationsUpon the entire record in the case and from myobservation of the witnesses, I make the following-FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDRespondent Employer publishes theEvening-Bulletinand distributes it in Pennsylvania, New Jersey, Delawareand other states of the United StatesRespondentEmployer subscribes to various interstate news services,and during the year prior to the issuance of the complaint,purchased newsprint directly from points outside theCommonwealth of Pennsylvania, and derived grossrevenues from its operations in excess of $500,000. I findthat Respondent Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Brief Statement of the Issues and Description ofthe SettingTheEmployer,asamember of the NewspaperPublishersAssociation of Philadelphia, is a party to acollectivebargaining contract with the Union coveringjourneymen pressmen, apprentices and junior pressmen orplate boys. Although the complaint alleges, but the Uniondenies that the Employer and the Union have anagreement or practice giving the Union control over thehiringof journeymen pressmen, it is clear from theagreement that the Union has at least agreed to furnishthe Employer "competent and skilled pressmen for thePublisher's regular force or extra work " It is also clearfrom the testimony that, except for the isolated instancesinvolved in this case, Respondent has not and does nothirepressmen directly without union intervention, buthires them only if they have been referred by the Union,or, if they have applied to the foreman, only after theyhave seen the Union's chapel chairman in the pressroomand have been sent by him to the Union.TheEmployerhasexperiencedashortageofjourneymen pressmen since 1964 and has urged the Unionto supply it with additional jdurneymen pressmen, but theUnion has been unable in most cases to furnish thepersonnel that the Employer feels it needs In early 1969,certainpressmenwho had been laid off by CurtisPublishingCompany because of the closing ofTheSaturday Evening Postapplied directly to RespondentEmployer for work and the Employer, after first notifyingthe Union of its intention, decided to hire them directly.of the complaint The complaint was amended on July 10, 1969, to addanother unfair labor practice committed by Respondents in maintaining anagreement conditioning hiring ofjourneymen pressmen on "membership in,clearance or approval by, Respondent Union " Respondent Union deniedthis allegationRespondent Employer'soriginal answer neither admittednor denied the factual allegation with respect to the arrangement, butaffirmed that such arrangement had not been "voluntarily entered into,maintained, enforced"Respondent Employer's answer to the amendedcomplaint did not change its admissions regarding the factual allegations inthe first complaint It did state, however, that certain paragraphs of theamended complaint called for conclusions of law, and so were neitheradmitted nor denied. BULLETIN COMPANY649Thereafter a complicated series of events took place overtheEmployer's commitment to hire the ex-Curtis menwho applied, a settlement agreement entered into by theEmployer with the National Labor Relations Board onthe basis of charges filed by the charging party herein, aslow down and sabotage in the pressroom after thesettlement was announced, repudiation of the settlementagreement by the Employer, eventual employment ofsome of the applicants only after the filing of aninjunction proceeding under Section 10(j) of the Act in thefederal district court, and discharge of those employedafter another series of incidents in the pressroom.ItisGeneral Counsel's position that the failure tosuccessfully employ the eight applicants listed in thecomplaintwas caused by union pressure put on theEmployer because the men were not members of, orcleared for employment by, the Union. The Employerdoes not dispute the General Counsel's contentions, butargues that everything it did, it did under duress. TheUnion,on the other hand, denies that it has anyunderstanding or arrangement with the Employer thatgives it the exclusive right to refer pressroom personnel,denies that it took any action not permitted by law toprevent the employ of the ex-Curtis applicants, andcontends that, in any case, any objections it raised to theemployment of these men was based on their lack ofqualifications as journeymen pressmen in the newspaperindustry.Regretfully, in order to get a better view of the issues,the position of the parties, and the failure to hire thecharging party and his Curtis colleagues, it is necessary togo back a few years.B The Stoddard CaseAccording to the credited testimony of AlbertSpendlove, Bulletin vice president and businessmanagerthere were approximately 135 journeymen pressmen, 40 to45 apprentices and perhaps 10 plate boys employed in theEmployer's pressroom at the time of the hearing Thenumber of pressmen employed on each press is governedby themanningtable in the contract Plate boys are hireddirectly by the Employer, usually as casuals. After sometime, if the plate boy indicatesan interestin printing as acareer, and if he is approved by the foreman and thepersonnel department, he is guaranteed a 5-day week withseniorityin lineto become an apprentice.All apprentices come through the plate boy ranks andserve 4 years before being eligible for journeyman status.During .the last several years, because of a shortage ofpressmen,moreapprenticeshavebeenmoved tojourneyman grade, and as the apprentices move up plateboys take their places. The pressroom personnel aresupervised by foremen and assistant foremen who aremembers of Respondent Union.'TheEmployerneedsextra journeymen regularlybecause it is impossible to accurately plan the entireweek'smanningtable in advance. An estimate is made atthe beginning of the week, but around noon on any givenday before publicationitisnecessary to make the finaldecisionon manning.At that point, if extras are needed,the chapelchairmanisadvised, and he calls available mento fill the needAccording to Spendlove, the chapelchairman arranges for the following groups to report in'Local16's Constitution and Laws required that foremen be members ofthe Unionthe order given. First of all, regular employees at othernewspapers on their day off get preference at straighttime. If there are none or that list is exhausted,Bulletinapprenticesarescheduledasjourneymenatthejourneyman rate. If both sources are exhausted, thenBulletinpressmen who are on their day off or who haveworked 5 days are scheduled at premium rates. When allthese sources have been fully tapped and there is still needfor additional help, plate boys are used at journeymanratesAlthough some years ago enough extra journeymencould be obtained from the other papers, because of theshortage of pressmen the Employer now finds itselfworking apprentices at journeyman rates a large part ofthe time andeven usingplateboys as journeymenApprentices are regularly used as journeymen as isevidenced by the fact that the Employer uses between 100and 175 premium shifts per weekBecause of the above factors, the Union was advised bythe Newspaper Publishers Association and bythe Bulletinthat relief was needed. On May 9, 1966, Spendlove wrotetheUnion'spresidentand,afterreferringtotheinadequatesupply of manpower, offered to create full-timejobs for "25 competent pressmen "InJune1966,James Stoddard, a former CurtisPublishing Company employee, having applied directly tothe Bulletinfor a position as journeyman pressman, washired and began working on June 7. On that day therewas a slowdown in the pressroom and atone timeproductionwas200,000papersbehind.SpendlovetelephonedWelsh, the Union'sbusinessmanager, andasked him to come to the plant to straighten the matteroutWelsh arrived and asked the Employer to dischargeStoddard, but Spendlove refused. However, he told Welshthat Stoddard would not be rescheduled until the matterwas "clarified."When this information reached theemployees in the pressroom production returned tonormalDuring the discussionwithWelsh,Welsh toldSpendlove that the Employer should not have hiredStoddard "at least until we heard what their manpowerplan was." This was the first that Spendlove had heardabout a plan, and he asked to meet that afternoon todiscuss it. The parties met and worked out a programwhichprovided that 10 apprentices be upgraded tojourneymen and 10 new plate boys hired. Spendlove saidthe Bulletinagreed togo alongwith this plan although itdid not solve the Stoddard problem because full-timejourneymen were still needed.Manymeetingswith theUnion were had on the question and eventually theInternationalUnion intervened and met with the parties.The International Union, unable to find a solution to theissue, finally placed the Local under trusteeship for 18months.During the trusteeship the International Union metwithrepresentativesoftheNewspaperPublishersAssociationand,on January 7, 1967, reached anagreementon behalf of Local 16 settling the Stoddardissue.The agreement, which is referred to frequently inthe record as the "DeAndrade Agreement," after thename ofthe International's president, gave members ofthe Association the right to hire journeymen pressmen likeStoddardwho had not completed the International'sapprenticeship correspondence course. It also providedthat the seniority of these newly hired journeymen wouldbe less than that of "qualified" journeymen, that is to say,thosewho had completed the Union's correspondence 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse.'After this agreement was approved, Stoddardreturned to work, and an additional manpower agreementwas also reached, very much like the earlier one, whereby10more apprentices were raised to journeymen, 10 plateboys were upgraded to apprentices and 10 new plate boyswere hired.In July 1967, seven named members of Local 16 filed acomplaint in the United States District Court for theEastern District of Pennsylvania against the Internationalseeking to have the trusteeship terminated. The action wasfiledbyRobertMallon, Jack Reilly, Donald Shablin,MichaelVogelandMichaelShohen on behalf of"themselves and all other members of Local 16 similarlysituated." The complaint alleged that a dispute arose onJune 6, 1966, between the Union and the Bulletin over the"attempt of the EveningBulletinto employ anon-unionpressman," that the Bulletin "claimed the members ofLocal Union 16 engaged in a slowdown in violation of anexistingcollectivebargainingagreement,"thattheInternationalUnion suggested a settlement providing for"employment of a non-union pressman," and that Local16 refused to accept the proposed settlement and wasplaced in trusteeship. The complaint went on to allegethat, in January 1967, the membership of Local Union 16agreed to the hiring of said pressman and to all the termsof the settlement agreement proposed by the International,thus, terminating "the dispute." Of the seven memberswho filed the class action, Reilly is presently businessmanager of the Union and was chapel chairman at theInquirerat the time, Mallon was president of the Unionat the time of the Stoddard incident, is president at thepresent time and was on the Local Union's executivecommittee during the trusteeshipVogelwas on theexecutive committee during the trusteeship, and bothShohen and Shablin are currently on the executivecommittee.'According to Spendlove's uncontradicted testimony,between the time of the Stoddard incident and January1969, no person applied directly to the Bulletin's personneloffice for employment as a pressman. During that perioda number of pressmen were hired, however, but they wereeither referred to the Employer by Reilly the Union'sbusinessmanager, or applied directly to the foreman ofthe pressroom,' and if there were vacancies, then visitedthe chapel chairman who sent them to the Union office.During this period, the Employer also increased itspressmencomplementbyelevatingapprenticesbyagreement with the Union, which was in addition to thenormal movement of apprentices to journeymen as theycompleted their apprenticeships.C. Events of 19691.The Employer receives applications foremployment from former Curtis PublishingemployeesCurtis Publishing Company was preparing to closeThe'It is not clearfrom the faceof the agreement,but it was Spendlove'suncontradicted testimony thatthe newlyhired journeymen who had nottaken the Union's correspondence course would have less seniority thanthose apprentices who had begun it, thereby protectingthe seniority ofapprentices in the eventof layoff'All the parties and some of the witnesses referredto the Union's"executive board"at timesFrom the Union's constitution in evidence itappears that there is only one governingbody,that is, the "executivecommittee."'TheUnion'sconstitution provides that applicationsfor employmentmust be made to the foreman when the particular employer has a unionforeman in his pressroom The Bulletin's foremen are members of theUnionSaturday Evening Postin January 1969, causing a numberof their pressmen to apply to theBulletinfor employment.The first application was filed on January 16 by EdwardHenderson who had already been laid off. Spendlove wasprepared to hire him immediately and to notify Reilly tothat effect, but he waited until he saw him socially thatevening to tell him about it. He then informed Reilly thatthe applicant had 20 years experience at Curtis, that heintended to hire him but that in doing so he wouldcarefullyfollowtheprovisionsof the DeAndradeAgreement which settled the Stoddard matterReillyreplied that he had better not put Henderson to work"because it would cause trouble."6 Spendlove urged Reillyto sit down with him and discuss the problemThe Bulletin received two more applications from'formerCurtisemployeeswithinaday or so, andSpendlove alertedReillyHe reminded him of theDeAndrade Agreement and cautioned him that he wouldbe wiser to try to work the problem out amicably ratherthan have theBulletineither hire the men without unionapproval or not hire them and risk having them file acharge with the Board Reilly said he would consult withtheUnion's executive committee.' After consulting hisadvisers,Reilly told Spendlove that "we have a realproblem," for the executive committee felt that "theUnion had the exclusive right to hire people." Spendlovedisputed this claim and asked for a meeting to discuss it.The Employer and the Union met on January 27, 1969,to talk about the hiring problem. Reilly and Mallon werethe Union's principal spokesmen. Reilly stated, accordingto Spendlove, that the Union "had the exclusive right tohire" pressmenfor theBulletin'spressroomSpendlovedisagreed with Reilly on the basis of the language in thecurrentagreement,and he also argued that if such werethecase,therewould have been no need for theDeAndrade compromise. Mallon claimed ignorance of theDeAndrade AgreementDuring the discussion of thequestion of who controlled hiring at the Bulletin, Reilly,according to Spendlove, stated that he would never havesigned the existing collective bargaining contract if he hadnot understood that it gave the Union "exclusive hiringrights "During the January 27 meeting, the Union claimed thatthe recent Curtis applicants were not qualified. Spendlovenoted, however, that the contract makes the Employer thesole judge of competency and that, in any case, theapplicants, who had 20 yearsin thetrade, were qualifiedinhisopinion, and certainly more qualified than theinexperienced apprentices the Employer was required touse asjourneymen because of the shortage of skilledcraftsmen.During thisdiscussion,theUnion spokesmenalso indicated that they were unaware that theBulletinneeded men so badly, to which Spendlove replied that theyhad beencomplainingabout it for years and hadcorrespondence to prove it.'At the close of themeetingwith nothing resolved,Reilly stated that the Union would supplytheBulletinwith men, and it "couldn't care less about the men whose'Spendlove wrote Reilly on January 17, 1969, repeating the essence ofhis conversation of the previous eveningHe also encloseda copy of theDeAndrade Agreement7Spendlove wrote Reilly on January 20, 1969, giving him the names ofthe new applicants who he described as having"over twenty yearsexperience "'On January31, 1969,in a letter to Reilly, Spendlove put this claim inwriting again and offered to employ 20 journeymen if the Union wouldsupply them BULLETIN COMPANY651applications" had been receivedThe Bulletin continued to receive applications foremployment from ex-Curtis pressmenOn February 13,1969, the problem was again discussed between the Unionand the Newspaper Publishers Association.' Most of theconversationatthissessionrevolvedaroundtheemployers' effort to get the manning table reduced to helpalleviate the manpower problem. At the beginning of themeeting, however, Spendlove gave the Union a list ofeight applicants who had applied for pressmen's jobs to,date.-He again warned the Union that these applicantsmight seek relief through the Board, and he urged theUnion to cooperate. The question of the applicants'qualificationsor competency was again raised by theUnion with Reilly observing during the discussion thatunionmen would do nothing to help the applicants intheirwork if they were hired. At one point in theconversations,Mallon stated that the applicants wouldwork "only under a court order " Although the point wasnot stressed as much as it had been previously, the Unionstillmaintained during this meeting that "hiring should bedone only on referral by the Union," Spendlove said.2.Applicant Cummings files unfair labor practiceschargesA few days after the above meeting with the Union,what Spendlove warned the Union about happened.Cummings, who had been employed at Curtis for 23 yearsas a pressman's helper on rotary cylinder letterpresses andwho thought that he was going to have his application forwork at the Bulletin acted upon favorably, filed a chargeon February 17, 1969, when he did not get the job.Cummings testified credibly that when he learned thathe would be laid off at Curtis he went to Reilly's office onJanuary 17 to seek his assistance. Cummings had neverseen Reilly before, but he showed him his union card inLocal 749,11 a sister local, and told him he was interestedinemploymentattheBulletin.Inaverybriefconversation, Reilly told Cummings that Local 16 had 900members, and he had to "protect his union membership,"but he promised to bring Cummings' request before theUnion's executive committee's meeting in February.On January 19, Cummings filed an employmentapplicationwith the Bulletin's personnel manager whoadvised him that she considered him a qualified pressmanon the basis of his experience. Cummings was givenassurances during this interview that his application couldbe processed quickly and that he would probably hearfrom the Employer in the following week.On or about February 14, after the Union's executivecommittee had met, Cummings telephoned Reilly andlearned that the executive committee had tabled thequestion of what the Union was "going to do with theex-Curtis employees seeking employment at the Bulletin "Cummings then filed a charge of unfair labor practiceswith the Board against both the Union and the BulletinThereafter he went back to the Bulletin and was told bythepersonnelmanager that the Employer feared aslowdown if he were hired without union clearance. Hewas not hired by the Bulletin at that time.'Spendlove is current chairman of the Association'sbargainingcommittee."These are the eight employees named in General Counsel's complaint"Local 709 was the local which was formed at Curtis when it wasorganized some years agoInMarch 1969, Cummings was invited to theInternational Union's headquarters in Washington, D. C ,where he met with at least two International officials andwith Reilly and Mallon from Local 16. The Internationalofficialsadvised him to drop the unfair labor practicecharges he had filed with the Board and to process hiscase "through union channels." He was also told todeposithis"travelling card"withLocal 16 and didattempt to withdraw the charges he had filed with theBoard."Cummings attended a meeting of the Union's executivecommitteeatReilly'sinvitationonAprilIIinPhiladelphiaCummings said there were approximately 20persons in the room, but he was able to identify onlyReillyandMallon.He testified,and I credit histestimony, that at that meeting Reilly said he consideredhim a qualified applicant, for no one who has worked in apressroom for 23 years is unqualified. This was afterCummings had reviewed his experience with Reilly.Although Reilly suggested that Cummings stop seeing theBoard agent who was investigating his case, Cummingswas also told at the meeting of the executive committeethathis"travellingcardwas tabled" because anInternationalofficialwould arrive in Philadelphia thefollowingweek and everything was "frozen" in themeantime.Cummings was also advised that if hecooperated he would have no trouble at the Bulletin if hewere hired. This he took to mean that if he went throughthe Union and got approval for hire, he would get morecooperationfromhisfellowemployees.Cummings'traveling card had not been accepted by the Union at thetime of the hearing in this case3.The settlement agreement and the reaction in thepressroomThe Board proceeded to investigate the unfair laborpractice charges filed by Cummings, and the Employerentered into a settlement agreement, approved by theRegional Director on April 30, 1969, in which it agreed tooffer employment as journeymen pressmen to eight namedformer Curtis employees and to post appropriate noticesto its employees in that respect." Pursuant to the terms ofthe settlement agreement, the Employer sent letters to theeight offering them employment. Six of the eight originalapplicants responded affirmatively and were interviewedby Grant, the Employer's production manager, who toldthem that they would begin work during the week of May26 Grant testified that he was impressed by the "qualityand character" of the applicants.On May 20, Grant met with most of the supervisors ofthepressroomandexplainedthetermsand thesignificance of the settlement agreementHe also told theUnion's chapel chairman, James Austin, that the noticesrequired by the settlement agreement were goirfg to beposted, and they were posted at approximately 2 p m. thatday."It is customary in some of the printing trades for a member of onelocal union to deposit his unioncardwith another local if he seeks workwithin its jurisdictionThe Union'sconstitution has provisions coveringtravel cards and their deposit in order that the person seeking employmentmay be permitted to work within the jurisdiction of the local"The notices,amongotherthings,advise employees that the eightalleged discriminatees are being offered employment as journeymen, thattheBulletinwillnotdiscriminateagainstany applicant or formeremployeesof CurtisPublishingemployedin certain categories, or giveeffect to any agreement which conditions the hire of applicants foremployment upon membership in or clearance from RespondentLocal 16 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe day after the posting of the terms of the settlementagreement, the Bulletin experienced certain productionproblemsand the number of papers produced wassubstantially below normal. OnMay 22, the number ofproblems increased, and by 3 p.m. production was 200,000papers behind the Bulletin's target time for home delivery.Some of the problems causing the reduction in productionwere credibly described by Powers, mechanical assistant toProductionManager Grant, as the throwing of electricalswitches to improper positions, causing reels to improperlyoperate, removal of contacts from the control board ofreels;other electrical controls removed and bent out ofshape, which could only be done by opening the doors ofpanels; damage to photo-electric cells which control themovement of reels; and screws turned to positions whichmake the reels inoperative. In addition, electricians werecalled constantly by pressroom employees to make repairson presses which had stopped Investigation showed insome cases that there was nothing wrong with the pressand that it must have been stopped by pushing a button.Many of the incidents and all of the damage whichPowers described cause web breaks." When the webbreaks it must be rethreaded causing downtime and loss ofproduction. Powers testified that press breakdowns wereconsiderably above normal on May 22, and Grant crediblydemonstrated from graphs and charts that web breaks onMay 21 and 22 were far in excess of the number of breakswhich occur normally and could only compare with thenumber experienced on the day Stoddard went to work inJune 1966. Grant also testified on the basis of companyrecordsand graphic exhibits that the last time theBulletin's production was substantially down was the dayStoddard was hired.Spendlove was away from the city on May 21 and 22,and Elliott,assistantbusinessmanager, was in chargeElliott was notified by Grant on May 21 that productionwas off, and by noon on May 22 it was obvious to themthat a slowdown was in progress. Elliott reached Reillyaround 2 p.m. and asked him to help get productionrestored to normal. Elliott testified that Reilly professedignorance of what was going on, and when Elliottexplained what was happening, Reilly said he would lookinto it, but he also added that "the union was concernedabout the Curtis people."During the course of Elliott's talk with Reilly on thetelephone,Reillymentioned themeetingwhich theBulletin had with its foreman on the settlement agreementand indicated that he understood that the Bulletin hadinstructed the supervisors to teach the Curtis employeeshow to do their work. Reilly stated that the Union wouldnot permit the foremen to so instruct employees and that"under no circumstances was the union going to permitanyone to assist these men, that they had to prove theircompetence on their own; and that the union membershiphad been so instructed."1S Reilly also mentioned the Boardnotice which had been posted in his talk with Elliott.As production continued to fall, Elliott tried to reachReilly again but was unable to reach him at his office Atapproximately5,ElliotttoldSpendlovewhat hadhappened, and Spendlove instructed him to take the Boardnotices down and notify the Curtis applicants not toreport for work as planned."The web is the paper from the roll that is threaded through the press."Aftera debate on the point,Elliott said Reilly concluded the discussionby saying,"Well, no foreman will be permitted to do anything that he hasnot routinely done before "Reilly arrived in the Bulletin's pressroom around 5:30p m. and called Elliott from there. He said he still did notknow what was going on and had not spoken to thechapel chairman about it since he had just arrived Elliotttold Reilly that the notices had been taken down and theCurtismen instructed not to reportHe asked Reillywhether this action would "resolve our problem," andReilly commented that he did not know whether theBulletin had a problem, but if it did have a problem, thatwould resolve it Elliott suggested that Reilly talk with thechapel chairman as he had intended to when he arrivedGrant was the person who actually removed the Boardnotices and advised Curtis applicants not to report. Hespoke with Austin, the chapel chairman, as soon as he gothis instructions and told him what was being doneAccording to Grant's uncontradicted testimony, Austinwanted to know why the Bulletin was taking these actionsand when Grant told him the Bulletin was in "trouble,"Austin indicated ignorance, and when Grant referred himto the tachometer which records production, Austinappeared not to know what its function was. Grant askedAustin to ask the men to go back to work, and whenAustin returned from his mission and passed Grant on hisway to his desk where he was working on the make-upsheet for the following day, he said, "the word has beenpassed." There was an upswing in production for the restof the day, and the presses operated normally on thefollowing day.4 The Bulletin hires and fires the Curtis applicantsfor the second timeAfter the Curtis group which was to report to work thefollowing week was notified not to report, the Bulletinnotified the Regional Office of the Board by letter thatbecause of the "conduct, on the part of members ofPhiladelphiaNewspaper Printing Pressmen's Union No.16" the Bulletin found it impossible to comply with theterms of the settlement agreement. On June 12, theRegionalDirectorwithdrewhisapprovaloftheagreement, and, on June 13, the consolidated complaint inthismatter was issued.After the complaint issued, the Regional Directorpetitioned the United States District Court for the EasternDistrictof Pennsylvania for an injunction against bothRespondents under Section 10(j) of the Act. On August19, 1969, the Employer and the Union made an agreementbefore Judge C.WilliamKraft in the district courtwhereby the Bulletin agreed to offer employment to theeight former Curtis employees and the Union agreed thatitwould not conduct any stoppages or slowdowns if anyof the eight were hired Pursuant to this agreement,Cummings and Frank Roberts reported for work aspressmen on August 27, 1969.From the moment Cummings and Roberts entered thepressroom they were the objects of intense and dangerousharassment by pressroom employees. In order to replate apress, the used plate must be dislodged with a tool calleda "bar." When the Bulletin tried to commence productionon August 27, most of the bars were missing and so thepresses were late in getting started The other pressmengave the two new employees no aid or assistance of anykind.Employees stood around in groups of 25 or morestaring at Cummings and Roberts at work The two menwere frequently peltedwithobjectsand constantlybombarded with profanity and curses, and some epithets,old as the labor movement, were scrawled on their press.The employees' work area was fouled by the application BULLETIN COMPANYof a black substance to parts of the press they had tohandle in their work. The persons of both were assaultedbybathsof red ink At the end of one day of"employment"Roberts found his clothes locker andclothes defiled, and left the area in borrowed garments.Cummings' locker seemed to be intact, but as he returnedfrom the shower, red ink was poured on him, and hediscovered that his locker had been padlocked. Unable toretrieve his street clothes and surrounded by 20 or morejeeringpersons,hecoveredhimselfwiththeEvening- Bulletin'16 andfled to the superintendent's office.The employees' concerted activities aimed at the Curtisemployees continued into the following week in the samevein.There was no work on Labor Day, but on Tuesday,September 2, Cummings said they "had about everythinghappen"including moreink pourings Employee audiencescontinued, and one employee threw a pepper shaker atCummings.On Thursday before noon, Roberts wasdrenchedwith ink, but another marksman missedCummings and covered the press with unplanned color.Supervisors had to conduct the men to the locker rooms.One Curtis employee quit before Thursday, and that day"Roberts got sick to his stomach," said Cummings.ProductionManager Grant finally sent the employeeshome for their "own health and welfare," and they havenot been scheduled for work since.On at least one occasion before Cummings and Robertswere sent home, Reilly was in the pressroom while agroup of employees stood around and watched the twomen work. While the described incidents were occurring,AssistantBusinessManager Elliott telephoned Reilly toreport that lockers were being dumped down stair wells,ink splattered on employees and lockers, wiring disturbedin journals, and other similar mechanical sabotage. ReillyprotestedthattheUnionwas a highly responsibleorganization,and added that theBulletin's troubles wereof its own makingWhen Elliott warned that anyonecaught in an act of sabotage or harrassment would bedismissed, Reilly answered that if they were "there will betrouble ""Grant also had a discussion with Reilly on September 3about a plate which fell off a press that day damagingequipmentand endangering the lives of employeesworking below the presses. Reilly claimed that theaccidentwas caused by thenegligenceof the Curtisemployees, and Grant insisted that the plate fell as aresult of a deliberate attempt by some one to damagepress equipment. Grant had had the incident investigated,and although there was no determination that anyparticular employee was responsible, I find, in accord withGrant's and Cumming's testimony, that the Curtis peoplehad not touched that plate that day and that theoccurrence cannot be attributed to any failure of theirs Ido not find, however, thatin thediscussion with Reillywhich ensued Reilly told Grant that he would "pull theshop" if the Employer did not remove the Curtis peoplefrom the pressroom Although Grant testified that such aremark was made, it appears to have been made in aserious discussion of employee safety during which Reillyadmittedly appeared genuinely agitated about safety, andGrant also subsequently stated that Reilly said he wouldpullthe shop "if anyone got hurt" as a result ofnegligenceor incompetence on the part of the newemployees."The Newsis the tabloid,not theBulletin"Elliott's testimony about his conversations with Reilly was essentiallyuncontradicted,and is credited.D. The Union's Testimony653BusinessManager John Reilly was the Union's onlywitness and his testimony related solely to events in 1969.On August 20, 1969, the Union's attorney sent him aletter with an accompanying notice which was supposed tobe posted in the pressroom The notice and letter wereread to pressroom employees by Reilly at a chapelmeeting in the pressroom on August 23. Brieflysummarized, the letter states that the Union had agreed inthe Section 10(j) proceeding in the district court not toconduct any stoppages in response to theBulletin hiringeightCurtismen and that it is necessary for the unionleadership to impress upon the members that each had anobligation to live up to the commitment made to thecourt.The letter writer advised Reilly to instruct themembership that although the Union felt the formerCurtismen were "not qualified for the job" and theirplacement might violate tht, Union's contract, neverthelessno strike action should be taken to remedy the actionbecause the Union had a contract with a no-strike clauseand now had a commitment to the court to abide by it. Itwas also explained in the letter that if it appeared that theCurtismen were unqualified, that would be theBulletin's"headache," but if it turned out that they were qualified,then they would remain at work pending arbitration or theaction of some other tribunal. The notice, which arrivedtoo late for posting and which Reilly read, substantiallyreflects the advice contained in the letter.On June 6, 1969, after the Bulletin's settlementagreement with the Board, its offer of employment toeight employees and posting of notices to that effect in thepressroom, and the slowdowns on May 21 and 22, theUnion's counsel directed a letter to the Board concerningthe pending charges of unfair labor practices against itand theBulletin.In short, this letter advises the Boardthat referral or clearance by the Union is not a conditionprecedent to hiring, but it adds that the Union objects tothe hiring of "non-qualified journeymen," explaining thatthisisbasedon the fact that such hiring reducesemploymentopportunities,endangerstheUnion'sapprenticeship system and causes physical danger to therest of the press crew, but has nothing to do with "unionmembership." Nevertheless, the letter adds, if theBulletindecides to hire the Curtis men, no concerted action will betaken against the men on the Bulletin, but it concludes byforecastingthattheUnionwillhold theBulletinresponsible for any injuries caused tounitemployees as aresult of being forced to work alongside of unqualifiedpersons.Reilly testified that the letter was sent to theBoard at his direction and "fairly sets forth the positionwhich (he) as business manager of the Union has taken allof this year 1969."I lRegarding the Union's position on the former Curtisemployees' lack of competence, Reilly testified that hewatched Roberts and Cummings at work on August 27and 28 and observed the following defects in theirperformance:While Roberts was laying a plate in place,Cummings dislodged the press' safety device permitting"Reillyalso testified that when he learned that the Employer was goingto offer employment to ex-Curtis employees in May, he dispatched Vogel,chairmanof the Union's executive committee,to a chapel meeting at theBulletin to inform the members oftheUnionnot to "interfere with orharass" the employees,but if theseemployees"could do thejob," thenthere shouldbe "no slowdowns or stoppages" Vogel reported back that"these instructionswere followedto a 't',"Redly said. Vogel did nottestify,and there is no evidenceof what, if anything, Vogel actually toldthe employees 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe cylinder to move and almost mashing Robert's hands.Reilly instinctively shouted, and the foreman stopped thepress.Other inefficiences, lessdramatic,were thedifficulties the men had in setting up rolls of paper for thepress run and in rethreading the paper when it broke.They were also unable to find the bars used to detach theplates, and when one of the union members found one forthem, they did not know how to use it Moreover, thepress the two men worked on was behind in production onbothdaysandbothemployees required "constantsupervisoryinstructionandattention."19Cummingsconceded that they were "new" and made some mistakes.Ifind any errors they made were either the result ofnormal lack of orientation in a new pressroom or can beattributed to abnormal conditions in the pressroomdescribed herein.SpendlovehadtestifiedaboutanumberofconversationswithReillyabouthavingreceivedapplications from the Curtis people and his intentions inthat regardReilly testified about some of these. His firstconversation on the subject, as he recalled it, appeared tohave been in April 1969 when he said Spendlove advisedhim that he would hire a group of applicants in earlyMay. Reilly's response was "That's your prerogative, Al,"but he added that he wanted to repeat what he had toldSpendlove "all along" which was that "if the people coulddo the job, the local is in trouble; if they can't do the job,theBulletin is in trouble " He said Spendlove said heunderstood the Union's position.20 Reilly also testified thatSpendlove advised him, on or about May 20, that he hadmadean agreementwith the Board and intended to postit, to which intelligence Reilly reacted by telling Spendlove"that it was a good idea and he would appreciate himposting it.""Spendlove had testified that in a meeting with ReillyandMallon in January 1969, the union spokesmen tookthe position that the "Union had the exclusive right tohire employees for theBulletin,"and that this positionwas maintained by Mallon at a subsequent meeting withthe Newspaper Publishers Association. Reilly testified thathe did not remember stating that the Union's executivecommittee felt that the Union had such a right and saidthat there would be no reason to make such a statementbecause he was the only official spokesman for the Union.E. Analysis,AdditionalFindings1.The agreement and practiceThe only logical conclusion that can be drawn from therecord in this case is that the Union was legallyresponsible for causing the Bulletin to refuse to hire and"Redly also investigated the plate falling incident on September 3 Histestimony adds little to whatGrantsaid about their conversation exceptthatReilly implied(his testimony is not too clear)that the fault wasCumming's and Robert's I have found to thecontrary"There was perhaps more than enough testimony about what thespeaker and the listener understood this somewhatcrytic prophecy-tomean At one point,Reilly said that it meant that if the applicants turnedout to be competent,theycouldhavethe jobs without any question raisedby the Union.At another point he explained that"trouble" for the Unionmeant loss of employment opportunities to members of the Union in thepressroom and an endangering of the Union's apprenticeship program."There isnothing inSpendlove's testimony about such a call, but thereis in Elliott's,who testified that when he telephonedRedlyto tell himabout the May slowdown,Reilly raised a question about the notice andElliott explained the circumstances surroundingitReillydid notrefer tothis subject when he testified about the Elliott conversationthereafter keep in its employ the Curtis applicants. Thisdetermination is compelled, it seems to me, by thecombination of significant factors found above and nowbriefly recapitulatedIt is beyond question, because there is an abundance ofevidence to establish it, that for many years the Unionand the Employer havemaintainedand enforced anagreementand practice requiringmembership in, oremployment. The agreement was not in writing, but all,the statements, actions and reactions of the parties torelevantstimuliclearlymanifest its existence 22 First of allthere was the Union's oral responses to the Employer'sattempt to act independently of the Union when theUnion was unable to meet its contract commitment tosupply journeymen to the publishers. I have creditedSpendlove's testimony thatReilly told him twice inJanuary 1969, once over the telephoneand again in ameeting withMallon, the Union's president, that theUnion's executive board felt that the Union had the righttodo the hiring at theBulletin21Reillyhad norecollection of this, but I think his recall was poor ordistorted by union fealty.Mallon did not testify, and hisstatement during the discussion of the subject withSpendlove to the effect that he never heard of theDeAndrade Agreement, under which Stoddard was hiredover Local 16's opposition, is contradicted by the fact thathe was one of the persons who signed the complaint in theactionagainstthe International in July 1967 to removethe trusteeship which was imposed over -the Stoddardincident,and he was also president of the Union whenStoddard was hiredThe actions of both the Employer and the Union from1966 to the present reveal as clearly as do the spokenadmissionsthat a journeymanpressmanhad to get clearedby the Union before hiring, even if there were no availableLocal 16 pressmenWhen, afteralertingtheUnion thattherewas a serious shortage of pressmen, the Bulletinwent around the Union and hired Stoddard, a slowdownoccurred, and the Employer fired Stoddard at the Union'srequest.TheStoddardproblemwastemporarily"resolved," not by managementinsistingon and fullyregainingits right to hire without union approval, but byagreeingto upgradesomemore apprentices to journeymenstatus.The Stoddard problem was never resolved in theBulletin'sfavor on a local level, and even though theInternationalimposed a trusteeship on the Local becauseitdid not go along with the International's position, anddespite the terms of the DeAndrade Agreement, workedout with theInternationalon behalf of the Local, whichpurported to give the Employer the right to hirejourneymen on its own, the Bulletin never tried to use thisright,despite how much it says it needed it, until theCurtis applicants appeared in its office 2 years later.Duringthatperiod the pressroom staff, with Unionapproval,was supplemented with pressmen from otherpapers,Bulletinmenon their days off at premium rates,andapprenticesandevenplateboysworkingat"The Act isviolated if the discriminatory understanding is written oralor tacit, based on the conductof the partiesBricklayers,Masons andPlasters'InternationalLocal Union No 18 (Ferguson Tile and MarbleCo ), 151 NLRB 160,163, Skouras Theaters Corporation,155 NLRB 157,enfd631 F 2d 826 (C A3), InternationalHod Carriers',Building andCommonLaborers' Union, Local894,148 NLRB55, enfd 355 F.2d 249(C A6),Local 568, Hotel & Club Employees Union,141NLRB 310,312-314, enfd 344 F.2d 723 (C A 3)"This position was also maintainedby theUnion at a meeting with thePublisher'sAssociation in February 1969, Spendlove said BULLETIN COMPANY655journeymen rates This painful reaction to the Union'spressure in the Stoddard case tells the story, and it makesReilly's statement to Spendlove that he would not havesigned the present labor agreement if he did not believetheUnion had the right to control hiring veryunderstandable, for this is the way it was for a long time."When the former Curtis employees became availablefor employment in January 1969 and the Bulletin neededtheir services, the Bulletin cleared first with Reilly, as ithad been taught and understood it ought to do. Inaddition to telling the Employer that the Union hadexclusive referral rights, the Union also told the Bulletinthat there would be "trouble" if the applicants were put towork, and finally, as the Bulletin insisted on obtaining theUnion's consent to its proposed action, the Union, byMallon, said the former Curtis men would come to workonly under a court order. The Employer's plea for unionapproval of its plan to hire some pressmen and theUnion's reaction is once more a clear indication that, aslateasFebruary 1969, the parties understood that theUnion exercised control in the employment area.2.TheUnion's responsibilityThe Union had warned the Bulletin that there would betrouble if the applicants were hired, and on May 21 and22, 1969, afterthe Bulletinhad postednoticesthat eightformer Curtis employees were coming to work in thepressroom, the kind of trouble that had not happenedsince theBulletinhired the last man without unionapproval eruptedagain Instrumentsand machinery weresabotaged and the resulting 2-day slowdown caused theEmployer to repudiate the settlement and its offers ofemploymentWhen it did, production returned to normaland the presses, instruments and paper began to act asexpected whenno oneis interfering with their regular lifecycles.Thisisalmostenough, taken with the Union'sclaim to exclusive control over hiring, to permit theinference that the pressure had been applied by the Unionfor the samereasonthat it had been in 1966 whenStoddard was hired.But thereismore.On May 22, when Elliott sought Reilly's support ingettingproductionrestored,Reillysaidhewouldinvestigate,but he also made statements revealing thathiring of Curtis men and theBulletin'sloss of productionwere connected He said immediately that "the union wasconcerned about the Curtis people," and he disapprovedof supervision being instructed to assist the new men,maintained that he would not permit it and stated that themembership had been sa instructed. Reilly was aware thattheEmployer had posted the Board notices and hequestioned their significance Later in the afternoon of the22nd when the notices had been taken down and Reillywas asked if that would curethe Bulletin'sproblem, he"The complaint by Shablin,Mallon,Vogel, Reillyet al , infederal courtto have thetrusteeshipremoved,which I admittedover the Union'sobjection,isat least some evidencethattherewas a dispute overStoddard's hire,that the Unionobjectedto the settlementproviding forhiring of Stoddard,and that trusteeship was imposed It is also evidence,as I have found,thatMallon knewof theStoddard case,and this alsoappliedtoReilly,the present business manager I do not rely on thepleading,however,where it statesthat theBulletinwas attempting toemploy a "non-union pressman"and that the International suggested asettlement so providingThisissobecause thismay have been aunfelicitouschoice of words by the pleader, but the othermatters are factsand corroboratedby othermatters inthe recordMoreover,it is clear thatStoddardwas hired withoutUnion approvaland that was what the disputewas all aboutindicated that it would "if the Bulletin had a problem."Reilly's assumed lack of awareness of whatwas going onwas duplicated by the chapel chairman's profession ofignoranceof any loss of production, even though it hadfallen 200,000 behind, and the meaning of the recordingdevice,which tellsat a glancehow the paper is faringproduction wise.Neither of them appear to have doneanything to alleviate the situation and seem to havedragged their feet, at least until the Employer capitulated.This lack of leadership and direction is significant in thatfrom it may be inferred condonation at least, but theirpretended innocence permits the added inference that theyknew what the score was from the beginning and werepleased with the way the game was going. This cool andnegative attitude is particularly significant when it isconsidered that theUnion is party to a contractcontaininga no-strike or "other form of interference withthe peaceful operation of all departments" clause TheUnion appeared more concerned with its control overhiring than it did over being sued for damagesThe Union's reaction to the disgraceful conditionsunder which the Curtis employees had to work in lateAugust and early September after they were employedunder an agreement made in the District Court, was ofthe same veinas itsresponse to the slowdown in Maywhenthe Bulletintold the Union its plans to hire theCurtismen. It is a fact thatBusinessManager Reillyissued instructions to the Union's members to honor theUnion's commitment to the court and to engage in noslowdowns or stoppages when the Curtis men were hired.But Reilly also reminded the members that the Curtismen were "unqualified" in the Union's eyes and that theUnion opposed their hire under the terms of the laboragreement.Earlier,he had instructed the members,includingsupervisors to give no assistance to the newemployees, and at the meeting in the pressroom, herepeatedthisinstruction.When he had met withCummings in January and February when Cummings wasfirst seeking employment at theBulletinand trying to getUnion approval, Reilly told him he could have it "hard"or "easy." "Easy" meant just that, if he "cooperated"and got his job with union approval, "hard" meant nohelp from the rest of the pressroom employees, if he washired directly by the EmployerWhen the harrassmentand disorder in the pressroom commenced with theentrance of the Curtis people into the union pressroomand Elliott complained to Reilly about it, seeking his help,Reillyblamed the Employer for the conditions, andpredicted "trouble" if anyone were disciplinedWhen theUnion's passive or negative attitude toward what washappening to Cummings, Roberts and the others is viewedin thelightof the Stoddard case, its claim of control inthe pressroom, the events in May, and the whole record asIhave set it out, it is clear that Reilly's belated andsomewhat blurred instructions to the membership after theUnion was faced with courtaction isnot legally enoughand that more positive actions were required of him andother union officials. By at least permitting a situationwhich it had created to continue, the Union ratified andcondoned, if it did not actually participate in, themembers' treatment of the new employees, and wastherefore responsible for the Employer's termination ofthose employeesAs the complaint alleges, Edward Henderson was thefirstCurtisapplicant,applying on January 16, 1969.Subsequently,beginningon January 20 and continuing toFebruary 7, seven others applied. Reilly told Spendlove onJanuary 16 that if he hired Henderson it would cause 656DECISIONS OF NATIONAL LABOR RELATIONS BOARD"trouble."IfindthatthediscriminationagainstHenderson dates from January 16 the day the Employerwould have hired him The dates on which the Employerwould have hired the other seven applicants is notabsolutely clear in the record, although it seems evidentenough that they would have been hired before February,if there had been no union opposition. The Employer,however, gave the Union a list of all eight men at ameeting on February 13, indicating its desire to hire them.The Union's reaction at that meeting, as previouslydescribed,makes it evident, and the complaint so alleges,that the Union attempted to and did cause the Employerto refuse to hire the applicants for reasons not permittedby the Act. I date the discrimination against them,therefore, from February 13, the date alleged in thecomplaint I find and conclude that the Union violatedSection 8(b)(2) and 8(b)(1)(A) of the Act by causing theEmployer not to hire the eight Curtis applicants, and thatthe Employer violated Section 8(a)(3) and (1) of the Actby refusing to hire them. The Union's actions to preventthe hire of the applicants on May 21 and 22, and theEmployer's capitulation on May 23 were also violations ofthe same sections of the Act.293.The object of the Union's conductIn a letter to the Board on June 6, 1969, the Unionstated that "There is no question but that Local 16 objectstothehiringofnon-qualifiedjourneymen to filljourneymen positions." This position, the writer stated,has nothing to do with union membership but is premisedontheendangermentofthestandardsoftheapprenticeship system and the "substantial hazard ofphysical danger to all of the men on the crew." This wasalso the position the Union took at the hearing I findthat the only real objection .that the Union had toCummings, the charging party, and the other ex-Curtisemployees, is that they had not been cleared for hire byand approved for membership in Local 16.In considering the term "qualified," Spendlove's lucidexplanation of how it was used in Stoddard's case ishelpful.InsettlingStoddard'scase the DeAndradeAgreement provided that "seniority of a newly-hiredqualified journeyman will predate . . the seniority of allapprentices ."To be "qualified," however, the"journeyman" must have completed the apprentice courseor "any other comparable course agreed upon " Withrespect to "newly hired journeymen," not "qualified" asjust defined, their seniority, the DeAndrade Agreementprovided,was"conditional"andbelowthatof"newly-hiredqualifiedjourneymen"untilcertainconditions were met. It is clear from the agreement andSpendlove's explanation that the terms "qualified" or"unqualified" were just "tags"'that the parties "hung on aman who either had or had not taken the course." As faras actual qualifications to do a journeyman's job, therewas no "great discussion" of it, he said.There is nothing in the labor agreement between thepublishers and the Union which gives the Union the righttomake a determination on an applicant's actualqualifications 'or competency as a pressman, but thecontract does provide in Section 13 that "the Publisher'srepresentativeshallbe the sole judge of a man'scompetency . . . ." Moreover, Cummings had 23 years"Bricklayers,Masons and Plasters'International(Ferguson Tile andMarble),151NLRB 160,RadioOfficers'Union v. N LR B,-347 U S. 17,45experience at Curtis Publishing Company on rotary letterpresses and Reilly told him he was "qualified" when hesought the Union's aid in getting a job It is apparent,therefore, that "qualified" has at least two meanings, and,one of them has little to do with ability to do the work.Since the Employer is the sole judge of a man'squalifications,Cummings and all the other Curtisapplicantswere presumptively "qualified," having beeninterviewed and offered employment by Grant who foundthem clearly competent. There is not a bit of evidence inthis record that the Union made any investigation of theapplicant'sbackgroundorexperienceorgaveanyobjective consideration to their purported qualifications inorder to overcome the presumption that they werequalified.Actually, in addition to Reilly's admission thathe considered Cummings "qualified," throughout Januaryand February 1969, while the Bulletin and the Union werediscussing the applicants, the Union's emphasis was noton their ability to do the work, but on the Union's rightto hire journeymen.As indicating that when the Union uses the adjective"qualified" tomodify "journeyman" it may not meanhaving spent a given number of years at the trade, is theBulletin'spractice for many years of using apprentices andeven plate boys as journeymen because the Union hasbeen unable to supply journeymen and objects to theemployment of people like Stoddard. The Union clearlyapproves of the employment of these apprentices asjourneymen and it has frequently urged their upgrading tojourneyman status before they have finished the term thatitclaims makes a man "qualified." It also appears thatthe Union has referred men to the Bulletin who have notworked on letterpresses, although it "tabled" Cummings'application despite his long experience on that type ofmachine.26The Union's failure to make any investigation of theapplicants' background or judge them by any objectivestandardsisinvivid contrast with the environment inwhich their skills were scrutinized by their union brotherswhen they came to work after court interventionSabotage and surveillance, hostility and harrassmentmarked their induction into a union office which issupposed to represent a form of industrial self-governmentunder the law of the shop But if their skills were beingtried,testedandobservedbytheirpeers,thedemonstrationofunionsolidaritywhichCummingsdescribed with restraint so well, and which need not berepeatedhere,was not the kind of trial and fairrepresentation which the law tellsus all unitemployeesare entitled to.27 Some months before, the Union had toldthe Employer that it would supply pressmen, and it couldnot care less about the Curtis applicants. It showed howlittle it cared by the way it treated them. I find that thetreatment given Cummings and Roberts is additional"The laid-off Curtis employees were members of another 4ocal of thePressmen's Union, and the International has apparently attempted to aidthem in obtaining employment The July 3, 1969, issue ofNews & Viewsthe official newspaper of the International, referred to them as "available280 highly competent press personnel, of all classifications with up to 25years experience on high-speed letterpress and offset equipment"Cf InternationalTypographicalUnion (The Dispatch PrintingCompany),177NLRB No 58, where the Board in finding thatenforcement of a valid "law of the shop" was permissible, emphasized thatthe considerations which supported the rule were within the "wide range ofreasonableness allowed a statutory bargaining representative in serving theunit it represents, and are free of arbitrary or irrelevant considerationsinconsistent with its duty fairly to represent all employees in the bargainingunit " BULLETIN COMPANYevidence that their removal was sought for reasons otherthan their competency as pressmen.28 I also find that thereisabsolutely no credible evidence in the record that thenewly-hired employees were unqualified or incompetent,and I conclude that the Union's reliance upon such aclaim is pretextual and that it sought the removal of all ofthem from the Bulletin's employ because they were notmembers of, or not cleared and approved for employmentby, the Union4.The Union's other contentionsOn May 26, 1969, the Publishers Association filed agrievanceagainsttheUnionunderthecollective-bargaining contract on behalf of the Bulletinclaiming a violation of certain sections of the contract Insubstance the grievance asserted is the Union's allegedviolation of the no-strike pending arbitration clauses ofthe agreement The Union urges that this case and thecoreof the dispute involve an interpretation of thecontract and the Board should defer to arbitration sincethe Employer has invoked the agreement. This case alsoinvolves a question of whether the Employer and theUnion violated the Act by their conduct, and in addition,the grievance is still pending I see no justification on thebasis of law or policy why the Board should delay actionin this case 29The Union also contends thataunionmay bringpressureagainstan employer to preserve and maintainwork opportunities for unit members. This may be true Incertain situations involving pressure directed toward anemployer to have him agree, regardless of the unionaffiliation of the secondary employer's employees, not tocontractout unit work or do business with anotheremployer in order to preserve the jobs of employeesworking for him 30 In those cases the action of the Unionisconsidered "primary" and not "secondary" on thetheory that Congress did not outlaw all of the traditionalmeans by which unions seek to preserve work for unitemployees and because the main thrust of the Union'saction is not enhancement of the Union's institutionalinterestsBut this is a long way off from Congress'intentiontoforbidemployersandunionsfromdiscriminatingagainstemployees in their hire or tenure onthe basis of union considerations."What I have foundhere is not that the Union was not interested in gettingmore premium shifts for its members or more journeymanwork for union apprentices, but that it preventedCummings' and the other Curtis employees' hire andcaused their discharge because they were not members of,or approved by, Local 16. If this was the Union's aim anditsucceeded, itwouldbemaintaining closed shopconditions, a clear violation of the Act by both theEmployer and Union.92 I have found that the Union sointended and was quite successful for a long time"See,United Associationof Journeymen and Apprentices. Local 633,178NLRB No 61 See alsoN L R B v SheetMetalWorkersInternational Association.Local No 65,359 F 2d 46, 50 (C A 6),wherealthough the agreement of the parties required the employer to hireJourneymen,the court held that this did not permit the union to cause thedischarge,overthe employer's opposition,of employees who failed to passunilaterally administered competency tests, even if, as argued by the union,theywere "objective non-discriminatory tests" Judge Edwards, speakingfor the court,noted the"fine line of distinctions which have been drawn inrelation to permissible and impermissible conduct of unions in this area"See N LR B v Strong,339 U S 357, 361"National Woodwork ManufacturersAssociationvN L R B,386 U S612,U S 612,Fibreboard Paper Products Corp v N L R B.379 U S6.The Employer's responsibility657RespondentEmployer'sansweradmittedand theevidence showed that it failed and refused to hire theindividuals named in the complaint because of their "lackofmembership in, or clearance or approval by,RespondentUnion."RespondentEmployer'sanswer,while neither admitting nor denying paragraph 4 of thecomplaint which alleged that it had beensinceAugust 17,1968,"aparty to an agreement with the Unionconditioning hiring of pressmen on membership in, orclearance or approval by, the Union, alleged that it hadnever "voluntarily entered into, maintained, enforced, orgiven effect to any such arrangement, understanding orpractice." It further stated that it admitted that sinceJanuary 16, 1969, except for the attempt to employ theindividuals named in the complaint, it had not hired orattempted to hire any individual unless he was referred,cleared, or approved by the Respondent Union, but itadded that "such action on the part of RespondentEmployer was not voluntary " Respondent's answer in thisrespect is tantamount to an admission that it hasconditioned employment as alleged in the complaint, andtheevidence,asIhave found, establishes such anunderstanding.Itiscleartherefore,basedon theallegations of the complaint, the answer and the record,thatRespondent violated Section 8(a)(1) and (3) of theAct bymaintainingand implementing such an agreement.The Employer, while admitting a violation of the Act,urges that, in the circumstances of this case, the Unionshould be held primarily liable for any financial remedyimposedThe Employer stresses its opposition to theUnion's claims that it had exclusive control of hiring, itsrepeated attempts to have the Union approve the hiring ofthe Curtis applicants, its settlement agreement with theBoard, the pressure the Union applied to cause it toaccede to its demands and delay hiring despite thesettlement, the unfair labor practice charge it filed againstthe Union and its second attempt to employ the men afterDistrictCourt intervention, an attempt which was againthwarted by union actions making it impossible for it topermit the newly hired employees to remain in thepressroom It argues that these facts show that it has doneall in itspower to put the men to work and cooperatewith the Board and the District Court, and that its actionsin acceding to Union pressure have not been voluntary.It is the Board's usual practice where the Union hascaused an employer to discriminate to hold the partiesjointly and severally liable for backpay when they arejoined as Respondents, but there are cases, cited by theEmployer, where liability has been imposed on the union203, 225But see,MilkWagon Drivers Local 546 (Minnesota Milk Co ).133 NLRB 1314, enfd 314 F 2d 761 (C A 8), ADuie Pyle v N L R B.383 F 2d 722 (C A 3)"See RadioOfficers' Union v N L R B,347 U S 17"SkourasTheatersCorporation,155NLRB 157, enfd 361 F 2d 826(C.A3);Local No 320, InternationalUnion of Operating Engineers,150NLRB 455;InternationalUnion of Operating Engineers, Local 478, 162NLRB 1177,Local Union No 38, UnitedAssociationof Plumbers.159NLRB 371 CfN LR B v BechtelCorporation,328 F 2d 28 (C A 10),N L R B v News Syndicate Company, Inc,365U S 695,UnitedAssociation of Journeymen.147NLRB 929, 931See alsoInternationalTypographical Union (The Dispatch Printing Company). supra,were theBoard,after noting that the union's enforcementof therule in question didnot violateitsduty offair representation,also observed that the rule"affectsboth union and nonunionemployees alike " Thiswas not the casehere"This date was obviouslychosenby thedraftsmen in thelight of Section10(b) of the Act. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDin the first instance and only secondarily on the offendingemployer InN L R B v Lexington Electric ProductsCo ,30 where the court found "special circumstances"which it felt made it "patently inequitable" that theemployer be made more than secondarily liable, itappeared that the union struck the employer's plant to getitto close out another operation manned by employeesnotmembers of theunion.The employer resisted theunion'sdemand to the point of filing charges, and onlycapitulated when the strike took place. The court statedthat the employer had "resisted to the full extent thatcould be reasonably expected." There are equities in thiscase on the employer's side, but in balancing equities, itshould not be forgotten that the employees are the realparties injured and there may be a risk that a watereddown remedy may expose them to the same kind of injurythat they suffered in the past. I also have some questionabout whether the Bulletin resisted to the full extent thatcould reasonably be expected It, unlike, the employer inthe cited case, had an illegal arrangement with the Unionfor some time and had succumbed to union pressure in theStoddard case without seeking administrative relief It stillremained passive when the Union told it that hiring theapplicants would cause "trouble," and it was the Curtisemployees who first invoked the Act's protection, not theEmployer. It was also 5 months after the charges werefiled-by Cummings and after the Employer reneged on itsagreementwith the Board that it filed charges. Onbalance, I will recommend that the Board apply its usualremedy of joint and several liability for any backpay due '°IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent Employer, it will also be recommended that itcease and desist from refusing to hire or dischargingemployees on the same basisItwill also be recommended that Respondent Employeroffer immediate employment as journeymen pressmen tothe applicants named in the consolidated complaint, andthattheRespondentUnion notify the RespondentEmployer, in writing, and furnish a copy to each applicantnamed in the complaint, that it has withdrawn itsobjections to employment by the Employer and requeststhe Employer to hire themSince it has been found that the Employer and the'Union are both responsible for the discrimination sufferedby the eight applicants named in the complaint, it will berecommended that they jointly and severally make themwhole for any loss of pay they may have suffered byreason of the discrimination against them, by payment toeach of them of a sum of money equal to that which theywould have earned from the date of the discriminationagainst them to the date of the Employer's offer ofreinstatement lessnetearnings,and in a mannerconsistent with Board policy set out inF.W.WoolworthCompany,90 NLRB 289 Interest on backpay shall becomputed in the manner set forth in IsisPlumbing &Heating Co,138NLRB 716 The Respondent Unionshall not be liable for any backpay which may accrue forthe period beginning 5 days after it notified the Employerthat it has no objections to the applicants' employment. Itis also recommended that the Employer make available totheBoard, upon request, payroll and other records tofacilitate the computation of the amount of backpayOn the basis of the foregoing findings, and upon theentire record in the case, I make the following-The activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent Employer set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, it will be recommended that theycease and desist therefrom and take certain affirmativeactions designed to effectuate the purposes of the ActHaving found that the Respondents have been partiesto and maintained in effect an agreement, understandingand practice which conditioned the hire or employment ofjourneymen pressmen with Respondent Employer uponmembership in, or clearance or approval by, RespondentUnion, both the Employer and the Union will be requiredto cease maintaining or giving effect to such agreement orunderstandingAs to the Union, it will be recommended that it ceaseanddesistfromcausingorattemptingtocauseRespondent Employer to refuse to hire or to dischargeemployees because they are not members of, or have notbeen approved or cleared by, Respondent Union As to"283 F 2d 54 (C A 3)"Zoe Chemical Co,160 NLRB 1001, andHershey Chocolate Corp,129NLRB 1052, also relied on by the Employer, aremore easilydistinguished In both cases, theemployers resistedthe union's demandthat employees be discharged andgaveinonly afteran arbitrator's award,which in one case wasenforced by a courtConclusions of Law1.BulletinCompany is an employer engaged incommerce within the meaning of the Act.2TheUnion is a labor organization within themeaning of the Act.3By discriminating in regard to the hire and tenure ofthepersonsnamed in the attached notices, therebyencouragingmembershipinRespondentUnion,Respondent Employer has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act4.By causing the Respondent Employer to discriminateagainst the said persons in violation of Section 8(a)(3) oftheAct, the Union had engaged in and is engaging inunfair labor practices within the meaning of Section8(b)(2) and (I)(A) of the Act.5.By maintaining, enforcing and giving effect to anagreement which conditions the hire or employment ofjourneymen pressmen with Respondent Employer uponmembership in, or clearance or approval by, RespondentUnion, Respondent Employer violated Section 8(a)(1) and(3) and Respondent Union violated Section 8(b)(2) and(i)(A) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that.A.RespondentEmployer,itsofficers,agents,successors, and assigns, shall: BULLETIN COMPANY6591.Cease and desist from-(a)From giving effect to any, understanding oragreementwithRespondentUnionwhich conditionsemployment of journeymen pressmen upon membershipin, or clearance or approval by, Respondent Union.(b)Encouraging membership in Respondent Union byrefusing to hire or discharging employees or in any othermanner discriminating in regard to the hire or tenure ofemployment or any term or condition, except to the extentpermitted by the proviso to Section 8(a)(3) of the Act, asmodifiedby the Labor-Management Reporting andDisclosure Act of 1959.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights.guaranteed in Section 7 of the Act.2.Take the following affirmative actions which willeffectuate the policies of the Act.(a)Offer to the persons named in the attached noticestoemployees immediate employment as journeymenpressmen and jointly and severally with RespondentUnion make them whole for any loss of earnings sufferedas a result of the discrimination in the manner and to theextent set forth in the Section of this Decision, entitled"The Remedy."(b)Notify said persons named in the notice, if presentlystrving in the Armed Forces of the United States, of theirright to full employment upon application in accordancewith the Selective Service Act and the Universal MilitaryTrainingandServiceAct,asamended, after theirdischarge from the Armed Forces.(c)Preserveandmake available to the Boardemployment records as provided in the remedy section ofthis Decision.(d)Post at its Philadelphia, Pennsylvania, newspaperpublishing plant, copies of the attached notice marked"Appendix A."36 Copies of said notice, on forms providedby the Regional Director for Region 41--shall, after beingduly signed by the Employer's representative, be posted byit immediately upon receipt thereof, and be maintained byitfora period of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Employer to'insure that said notices arenot altered, defaced, or covered by any other material.(e)Post at the same places and under the sameconditions as set forth in (d) above, and as soon as theyare forwarded by the Regional Director, copies of theRespondent Union's attached notice marked "AppendixB."(f)Notify said Regional Director, in writing, within 20days from the date of receipt of this RecommendedOrder, what steps it has taken to comply herewith."B.RespondentUnion, its officers,agents,andrepresentatives, shall:1.Cease and desist from.(a)Maintaining or giving effect to any understandingwith Respondent Employer which conditions employmentof journeymen pressmen upon membership in, orclearance or approval by, Respondent Union.(b)Causing or attempting to cause the RespondentEmployer to discriminate against the persons named inthe notices attached hereto, or any other journeymenemployees or applicants, with regard to hire, tenure ofemploymentoranyothertermorconditionofemployment, in violation of Section 8(a)(3) of the Act.(c)Inany other manner restraining employees ofRespondent Employer in the exercise of rights guaranteedby Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization. as authorized inSection8(a)(3)of the Act, as modified by theLabor-ManagementReporting and Disclosure Act of1959.2Take the following affirmative action which willeffectuate the policies of the Act.(a)NotifyRespondent Employer, in writing, that itwithdraws all objection to the employment of the personsnamed in the attached notices, with copies to thosepersons, and that it requests Respondent Employer tooffer immediate employment to them as journeymenpressmen.(b) Jointly and severally with Respondent Employermake the persons named in the attached notices whole forany loss of pay they may have suffered by reason ofdiscrimination against them in the manner set forth in"The Remedy" section of this Decision.(c)-Post in conspicuous places in Local 16's businessoffices, ,meeting halls and places where notices to itsmembers are customarily posted, copies of the attachednoticemarked "Appendix B"11 Copies of said notice, onforms to be provided by the Regional Director for Region4, after being duly signed by an authorized representativeofRespondent,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced or covered by other material.(d)Notify the Regional Director for, Region 4, inwriting,within 20 days from receipt of this Decision andRecommended Order, what steps it has taken to comply,herewith"9"In the event no exceptionsare filedas providedby Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall,as provided in Section102 48of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes in the eventthat the Board'sOrderis enforced by-a judgmentof a United States Courtof Appeals, the wordsin the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallbe changed to read"Postedpursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National LaborRelations Board ""In the event this RecommendedOrder be adopted by theBoard, thisprovisionshall be modified to read."Notify saidRegional Director, inwriting, within10 days from the date ofthisOrder,what steps Respondenthad takento complyherewith ""See fn 36, above"See fn 37, aboveAPPENDIX ANOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT maintain or give effect to anyagreementwithPhiladelphiaNewspaperPrintingPressmen'sLocalNo. 16 whereby the hiring ofjourneymen pressmen is conditioned on membership in,or clearance or approval by, said Union._ 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT encourage membership in said Unionby discharging or refusing to hire journeymen pressmenor in any othermannerdiscriminating in regard to hireor tenure of employment or any term or condition ofemployment, except to the extent permitted by theproviso to Section 8(a)(3) of the Act.WE WILL NOT in any othermannerinterferewith,restrain, or coerce our employees in the exercise of therights guaranteed in Section 7 of the ActWE WILL offer employment as journeymen pressmento:'EDWARD HENDERSONHAROLD HEYDTRICHARD CUMMINGSALBERT BOENNINGLEO COYLEFRANCIS ROBERTSCHARLES SCHALLERGEORGE TROCKWEIWILL jointly and severally with the Union makesaid employees whole for loss of pay suffered as aresult of the discrimination against them.BULLETIN COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterialAny questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,1700Bankers SecuritiesBuilding,Walnut& JuniperStreets,Philadelphia,Pennsylvania 19107,Telephone215-597-7601.APPENDIX BNOTICE TOMEMBERSPostedbyOrder of the National LaborRelationsBoard an agencyof the United States Government.PhiladelphiaNewspaperPrinting Pressmen'sUnion, No.16 notifiesyou thatWE WILL NOTmaintainorgiveeffect to anyagreement or understanding whereby employment ofjourneymen pressmen at theBulletin•sconditioned onmembership in, or clearance or approval by, Local 16.WE WILL NOT cause or attempt to cause theBulletinCompany to discriminate against any applicant foremployment because he is not a member of Local 16 orbecause he has not been cleared for employment byLocal 16.WE WILL NOT•n any other manner restrain or coerceemployees in the exercise of the rights guaranteed bySection 7 of the National Labor Relations Act, exceptto the extent that such rights may be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemployment in,accordance with the provisions of that Act.WE WILL notify the Bulletin Company that we havenoobjectiontotheemployment of:EdwardHenderson,Richard Cummings, Leo Coyle, CharlesSchaller,HaroldHeydt,AlbertBoenning,FrancisRoberts and George Trock, and WE WILL jointly andseverally with the Bulletin Company make those menwhole for any loss of pay they suffered by reason of thediscrimination against them.PHILADELPHIANEWSPAPERPRINTINGPRESSMEN'SUNION No 16DatedBy(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,1700Bankers SecuritiesBuilding,Walnut& JuniperStreets,Philadelphia,Pennsylvania 19107,Telephone215-597-7601.